NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   MARK CLAYTON BAILEY, Appellant.

                             No. 1 CA-CR 14-0225
                               FILED 1-13-2015


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201300583
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Phoenix
By Jill L. Evans
Counsel for Appellant
                             STATE v. BAILEY
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Randall M. Howe joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Mark Clayton Bailey has advised us that, after searching the entire record,
she has been unable to discover any arguable questions of law, and has filed
a brief requesting us to conduct an Anders review of the record. Bailey was
given the opportunity to file a supplemental brief but has not done so.

                                   FACTS1

¶2            Lake Havasu City Police Department detectives served a
search warrant at Bailey’s house on April 4, 2013. When searching Bailey’s
bedroom, the police found a glass pipe with burnt residue in the top desk
drawer next to Bailey’s wallet with his driver’s license. Police identified the
pipe as a pipe used to smoke methamphetamine and arrested Bailey.

¶3            Bailey was indicted for possession of drug paraphernalia. He
pled not guilty, was tried, and the jury found Bailey guilty as charged. His
sentence was subsequently suspended and he was placed on probation for
eighteen months, ordered to participate in drug counseling, do one
hundred hours of community service, and other probation terms.

¶1            Bailey appealed the conviction and sentence. We have
jurisdiction over this appeal pursuant to Article 6, Section 9, of the Arizona
Constitution, and Arizona Revised Statutes sections 12-120.21(A)(1),
13-4031, and -4033(A)(1).2




1 We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).
2 We cite the current version of the applicable statutes absent changes

material to this decision.


                                       2
                             STATE v. BAILEY
                            Decision of the Court

                               DISCUSSION

¶2            We have read and considered the opening brief and have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The record, as
presented, reveals that Bailey was represented by counsel at all stages of
the proceedings, and the sentence imposed was within the statutory limits.

¶3             After this decision is filed, counsel’s obligation to represent
Bailey in this appeal has ended. Counsel must only inform Bailey of the
status of the appeal and Bailey’s future options, unless counsel identifies an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Bailey may, if desired, file a motion for reconsideration or petition
for review pursuant to the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶4            Accordingly, we affirm Bailey’s conviction and sentence.




                                  :ama




                                         3